 



EXHIBIT 10.1
EXECUTION COPY
$350,000,000
SESI, L.L.C.
1.5% Senior Exchangeable Notes due 2026
unconditionally guaranteed as to the
payment of principal, premium, if any, and interest by
Superior Energy Services, Inc.
1105 Peters Road, L.L.C.
Blowout Tools, Inc.
Concentric Pipe and Tool Rentals, L.L.C.
Connection Technology, L.L.C.
CSI Technologies, LLC
Drilling Logistics, L.L.C.
F. & F. Wireline Service, L.L.C.
Fastorq, L.L.C.
H.B. Rentals, L.C.
International Snubbing Services, L.L.C.
J.R.B. Consultants, Inc.
Non-Magnetic Rental Tools, L.L.C.
ProActive Compliance, L.L.C.
Production Management Industries, L.L.C.
SE Finance LP
SEGEN LLC
SELIM LLC
SEMO, L.L.C.
SEMSE, L.L.C.
SPN Resources, LLC
Stabil Drill Specialties, L.L.C.
Sub-Surface Tools, L.L.C.
Superior Canada Holding, Inc.
Superior Energy Services, L.L.C.
Superior Inspection Services, Inc.
Universal Fishing and Rental Tools, Inc.
Wild Well Control, Inc.
Workstrings, L.L.C.

 



--------------------------------------------------------------------------------



 



Purchase Agreement
December 7, 2006
BEAR, STEARNS & CO. INC.
LEHMAN BROTHERS INC.
J.P. MORGAN SECURITIES INC.
c/o Bear, Stearns & Co. Inc.
383 Madison Avenue
New York, NY 10179
Ladies and Gentlemen:
     SESI, L.L.C., a Delaware limited liability company (the “Company”),
proposes to issue and sell to the initial purchasers listed on Schedule I hereto
(the “Initial Purchasers”) for whom you are acting as representatives,
$350,000,000 principal amount of its 1.5% Senior Exchangeable Notes due 2026
(the “Firm Securities”) to be issued pursuant to the provisions of an Indenture
dated as of December 12, 2006 (the “Indenture”) between the Company, Superior
Energy Services, Inc. a Delaware corporation and the parent of the Company
(“Superior Energy”), each of the subsidiaries of SESI that are parties to the
Indenture (collectively, the “Guarantors”) and The Bank of New York Trust
Company, N.A., as Trustee (the “Trustee”). The Company also proposes to issue
and sell to the Initial Purchasers not more than an additional $50,000,000
principal amount of its 1.5% Senior Exchangeable Notes due 2026 (the “Additional
Securities”, and together with the Firm Securities and the Guarantees (defined
below), the “Securities”) if and to the extent that the Initial Purchasers shall
have determined to exercise the right to purchase such Additional Securities
granted to the Initial Purchasers in Section 1 hereof. The Securities will be
fully and unconditionally guaranteed (the “Guarantees”) as to payment of
principal, premium, if any, and interest, if any, on an unsecured senior basis,
jointly and severally, by Superior Energy and the Guarantors. The Securities
will be in certain circumstances exchangeable for shares (the “Underlying
Securities”) of common stock of Superior Energy, par value $0.001 per share (the
“Common Stock”). In connection with the offering of the Securities, (i) the
Company is entering into Common Stock call option transactions with Bear,
Stearns International Limited and Lehman Brothers OTC Derivatives Inc. pursuant
to the confirmation letters dated December 7, 2006 (the “Hedge Transaction”) and
(ii) Superior Energy is entering into warrant transactions with Bear, Stearns
International Limited and Lehman Brothers OTC Derivatives Inc. pursuant to the
confirmation letters dated December 7, 2006 (the “Warrant Transaction” and
together with the Hedge Transaction, the “Hedge and Warrant Transaction
Documentation”).
     The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (together with the rules
and regulations promulgated there under, the “Securities Act”), only to
“qualified institutional buyers” (as defined in the Securities Act) in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act.

-2-



--------------------------------------------------------------------------------



 



     Each Initial Purchaser and its direct and indirect transferees will be
entitled to the benefits of a Registration Rights Agreement dated as of the
Closing Date (as defined below) among the Company, Superior Energy, the
Guarantors and the Initial Purchasers (the “Registration Rights Agreement”).
     In connection with the sale of the Securities, the Company and Superior
Energy have prepared a preliminary offering memorandum (including the documents
incorporated by reference therein, the “Preliminary Memorandum”) and will
prepare a final offering memorandum (including the documents incorporated by
reference therein, the “Final Memorandum” and, together with the Preliminary
Memorandum, the “Offering Memorandum”) for the information of the Initial
Purchasers and for delivery to prospective purchasers of the Securities. The
time when sales of Securities are first made or confirmed by the Initial
Purchasers to qualified institutional buyers is referred to as the “Time of
Sale,” and the Preliminary Memorandum, together with the other information
referenced on Schedule II hereto, is referred to as the “Time of Sale
Information.”
     The Company, Superior Energy, and each of the Guarantors, jointly and
severally hereby agree with the Initial Purchasers as follows:
     1. Agreements to Sell and Purchase. The Company agrees to issue and sell
the Firm Securities to the several Initial Purchasers as hereinafter provided,
and each Initial Purchaser, upon the basis of the representations and warranties
herein contained, but subject to the conditions hereinafter stated, agrees to
purchase severally and not jointly, from the Company the Firm Securities at a
purchase price of 97.5% of the principal amount thereof (the “Purchase Price”),
in the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule I hereto plus accrued interest, if any, from
December 12, 2006, to the date of payment and delivery.
     On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Company agrees to sell
to the Initial Purchasers the Additional Securities, and the Initial Purchasers
shall have the right to purchase in whole, or from time to time in part, up to
$50,000,000 principal amount of Additional Securities at the Purchase Price plus
accrued interest, if any, from the Closing Date to the date of payment and
delivery. If you on behalf of the Initial Purchasers exercise such option, you
shall so notify the Company in writing not later than 30 days after the date of
this Agreement, which notice shall specify the principal amount of Additional
Securities to be purchased by the Initial Purchasers and the date on which such
Additional Securities are to be purchased; provided, however, that the Initial
Purchasers may not exercise their option to purchase Additional Securities in
whole or in part such that the delivery of any Additional Securities occurs more
than 12 calendar days after the delivery of the Firm Securities, unless:
(i) neither the Firm Securities nor the Additional Securities are treated as
having been issued with more than a de minimis amount of original issue discount
for U.S. federal income tax purposes (as defined in Section 1273 of the Code and
the Treasury regulations promulgated thereunder), or (ii) the Firm Securities
are publicly traded (within the meaning of Treasury
Regulation Section 1.1273-2(f)) and either (a) the Additional

-3-



--------------------------------------------------------------------------------



 



Securities are treated as having been issued with no more than a de minimis
amount of original issue discount for U.S. federal income tax purposes
(determined without the application of Treasury Regulation Section 1.1275-2(k))
or (b) on the Pricing Date (as defined below), the yield of the Firm Securities
(based on their then fair market value) is not more than 110% of the yield of
such Firm Securities on their issue date as defined in Treasury
Regulation Section 1.1273-2(a)(2) (or 110% of the coupon rate, if the Firm
Securities are treated as having been issued with no more than a de minimis
amount of original issue discount for U.S. federal income tax purposes). The
“Pricing Date” shall mean the earlier of (i) the date on which the price of the
Additional Securities is established and (ii) the later of (A) seven calendar
days before the date on which the price of the Additional Securities is
established and (B) the date on which the Company’s intention to issue the
Additional Securities is publicly announced through one or more media. Such date
may be the same as the Closing Date but not earlier than the Closing Date nor
later than ten business days after the date of such notice.
     The Company, Superior Energy and the Guarantors acknowledge and agree that
the Initial Purchasers are acting solely in the capacity of an arm’s length
contractual counterparty to the Company, Superior Energy and the Guarantors with
respect to the offering of Securities and the Underlying Securities contemplated
hereby (including in connection with determining the terms of the offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Company,
Superior Energy and the Guarantors or any other person. Additionally, no Initial
Purchaser is advising the Company, Superior Energy or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Company, Superior Energy and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have no responsibility or liability to the
Company, Superior Energy or the Guarantors with respect thereto. Any review by
the Initial Purchasers of the Company, Superior Energy, the Guarantors, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Initial Purchasers and shall not
be on behalf of the Company, Superior Energy or the Guarantors. Each of the
Company, Superior Energy and the Guarantors hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Initial
Purchasers with respect to any breach or alleged breach of any fiduciary or
similar duty in connection with the transactions contemplated by this Agreement
or any matters leading up to such transactions.
     2. Terms of the Offering. The Company, Superior Energy and the Guarantors
understand that the Initial Purchasers intend (i) to offer privately pursuant to
Rule 144A under the Securities Act their respective portions of the Securities
as soon after this Agreement has become effective as in the judgment of the
Initial Purchasers is advisable and (ii) initially to offer the Securities upon
the terms set forth in the Final Memorandum.
     The Company, Superior Energy and the Guarantors confirm that they have
authorized the Initial Purchasers, subject to the restrictions set forth below,
to distribute copies of the Offering Memorandum in connection with the offering
of the Securities. Each Initial Purchaser hereby severally makes to the Company,
Superior Energy and the Guarantors the following representations and agreements:

-4-



--------------------------------------------------------------------------------



 



       (i) it is a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act;
       (ii) offers and sales of the Securities will be made only by it or its
affiliates thereof qualified to do so in the jurisdictions in which such offers
or sales are made; and
       (iii) (A) it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer to sell, the Securities by means of any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act (“Regulation D”)) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act and (B) it has solicited and will solicit offers for the Securities only
from, and has offered or sold and will offer, sell or deliver the Securities
only to persons who it reasonably believes to be “qualified institutional
buyers” within the meaning of Rule 144A under the Securities Act that in
purchasing the Securities are deemed to have represented and agreed as provided
in the Offering Memorandum.
With respect to offers and sales of the Securities to “qualified institutional
buyers” within the meaning of Rule 144A, as described in clause (iii)(B) above,
each Initial Purchaser hereby represents and agrees with the Company, Superior
Energy and the Guarantors that prior to or contemporaneously with the purchase
of the Securities, the Initial Purchaser will take reasonable steps to inform,
and cause each of its affiliates to take responsible steps to inform, persons
acquiring Securities from such Initial Purchaser or affiliate, as the case may
be, that the Securities (A) are being sold to them in reliance on Rule 144A
under the Securities Act, (B) have not been and, except as described in the
Offering Memorandum, will not be registered under the Securities Act, and
(C) may not be offered, sold or otherwise transferred except as described in the
Offering Memorandum.
     3. Payment for Securities. Payment for the Firm Securities shall be made to
the Company in Federal or other funds immediately available in New York City
against delivery of such Firm Securities for the account of the several Initial
Purchasers at 10:00 a.m., New York City time, on December 12, 2006 or at such
other time on the same or such other date, not later than December 12, 2006, as
shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the “Closing Date.”
     Payment for any Additional Securities shall be made to the Company in
Federal or other funds immediately available in New York City against delivery
of such Additional Securities for the account of the several Initial Purchasers
at 10:00 a.m., New York City time, on the date specified in the notice described
in Section 1 or at such other time on the same or on such other date, not later
than December 12, 2006, as shall be designated in writing by you. The time and
date of such payment are hereinafter referred to as the “Option Closing Date.”
     The Firm Securities and Additional Securities, as the case may be, to be
purchased by each Initial Purchaser hereunder will be represented by one or more
definitive global certificates in book-entry form which will be deposited by or
on behalf of the Company with The Depository Trust Company (“DTC”) or its
designated custodian. The Company will deliver the Firm

-5-



--------------------------------------------------------------------------------



 



Securities or the Additional Securities on the Closing Date or the Option
Closing Date, as the case may be, to Bear, Stearns & Co. Inc., for the account
of each Initial Purchaser, against payment by or on behalf of such Initial
Purchaser of the purchase price therefor by wire transfer to the account of the
Company of same day funds, by causing DTC to credit the Firm Securities or the
Additional Securities, as the case may be, to the account of Bear, Stearns & Co.
Inc. at DTC.
     4. Representations and Warranties. The Company, Superior Energy and each of
the Guarantors, jointly and severally, represent and warrant to the Initial
Purchasers that:
     (a) the Preliminary Memorandum did not, as of its date, the Time of Sale
Information, did not, as of the Time of Sale and, will not, as of the Closing
Date, and the Final Memorandum did not, as of its date, and will not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company or Superior Energy in writing by
such Initial Purchaser through you expressly for use therein;
     (b) the documents incorporated by reference in the Time of Sale Information
and the Final Memorandum, when they were filed with the Securities and Exchange
Commission (the “Commission”), conformed in all material respects to the
requirements of the Securities Exchange Act of 1934, as amended and the
applicable rules and regulations of the Commission thereunder (collectively the
“Exchange Act”), and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Final Memorandum, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;
     (c) the financial statements, and the related notes thereto, of Superior
Energy and its consolidated subsidiaries and of Warrior Energy Services, Inc.
(“Warrior”) and included or incorporated by reference in the Time of Sale
Information and the Final Memorandum present fairly, in all material respects,
the consolidated financial position of Superior Energy and its consolidated
subsidiaries and Warrior as of the dates indicated and the results of their
operations and the changes in their consolidated cash flows for the periods
specified; and said financial statements have been prepared in conformity with
United States generally accepted accounting principles and practices applied on
a consistent basis, except as described in the notes to such financial
statements; and the other financial and statistical information and any other
financial data set forth in the Time of Sale Information and the Final
Memorandum present fairly, in all material respects, the information purported
to be shown thereby at the respective dates or for the respective periods to
which they apply and, to the extent that such information is set forth

-6-



--------------------------------------------------------------------------------



 



in or has been derived from the financial statements and accounting books and
records of Superior Energy and its consolidated subsidiaries and Warrior, have
been prepared on a basis consistent with such financial statements and the books
and records of Superior Energy and its consolidated subsidiaries and Warrior;
     (d) none of Superior Energy or any of its subsidiaries has sustained since
the date of the latest audited financial statements included in the Time of Sale
Information any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Time of Sale Information; and, since
the respective dates as of which information is given in the Time of Sale
Information, there has not been any material change in the capital stock,
material increase in long-term debt or any material decreases in consolidated
net current assets or stockholders’ equity of Superior Energy and its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, current or future consolidated financial position, stockholders’
equity or results of operations of Superior Energy and its subsidiaries taken as
a whole (a “Material Adverse Effect”);
     (e) Superior Energy and each of its subsidiaries has been duly organized
and is validly existing as a corporation, limited liability company or
partnership in good standing under the laws of its jurisdiction of organization
with all the requisite power and authority to own its properties and conduct its
business as described in the Time of Sale Information and the Final Memorandum,
and has been duly qualified as a foreign corporation, limited liability company
or partnership for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing in any such jurisdiction would
not have a material adverse effect on the ability of Superior Energy and its
subsidiaries taken as a whole to own or lease their properties or conduct their
businesses as described in the Time of Sale Information and the Final
Memorandum;
     (f) this Agreement has been duly authorized, executed and delivered by the
Company, Superior Energy and the Guarantors;
     (g) Superior Energy had, at the date indicated in the Time of Sale
Information and the Final Memorandum, a duly authorized, issued and outstanding
capitalization as set forth in the Time of Sale Information and the Final
Memorandum; all of the issued shares of capital stock of Superior Energy have
been duly and validly authorized and issued and are fully paid and
non-assessable; such authorized capital stock of Superior Energy conforms as to
legal matters in all material respects to the description thereof contained in
the Time of Sale Information and the Final Memorandum; there are no outstanding
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, any shares of Common Stock, any shares of capital stock of any
subsidiary, or any such warrants, convertible securities or obligations, except
as set forth in the Time of Sale Information and the Final Memorandum and except
for options, restricted stock and

-7-



--------------------------------------------------------------------------------



 



restricted stock units granted or issued under, or contracts or commitments
pursuant to, Superior Energy’s previous or currently existing stock incentive
and other similar officer, director or employee benefit plans;
     (h) none of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Securities)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U, and X of the Board of Governors of the Federal Reserve System;
     (i) prior to the date hereof, neither Superior Energy nor any of its
affiliates has taken any action which is designed to or which has constituted or
which might have been expected to cause or result in stabilization or
manipulation of the price of any security of Superior Energy in connection with
the offering of the Securities;
     (j) the Securities have been duly authorized by the Company and the
Guarantors, and, when issued and delivered as provided in this Agreement and
duly authenticated pursuant to the Indenture will be duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company and the Guarantors entitled to the benefits
provided by the Indenture; and the Securities will conform, in all material
respects, to the descriptions thereof in the Time of Sale Information and the
Final Memorandum;
     (k) the Indenture has been duly authorized and, when executed and delivered
by the Company, Superior Energy and the Guarantors, and (assuming the
authorization, execution and delivery by the Trustee), shall constitute a valid
and legally binding instrument of the Company, Superior Energy and the
Guarantors, enforceable against the Company, Superior Energy and the Guarantors
in accordance with its terms, subject as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, fraudulent conveyance, moratorium,
reorganization and laws of general applicability relating to or affecting
creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); and the
Indenture conforms, in all material respects, to the description thereof in the
Time of Sale Information and the Final Memorandum;
     (l) upon issuance and delivery of the Securities in accordance with this
Agreement and the Indenture, the Securities (except the Guarantees) will be
exchangeable at the option of the holder thereof into shares of the Underlying
Securities in accordance with the terms of the Securities (except the
Guarantees); the Underlying Securities reserved for issuance upon exchange of
the Securities (except the Guarantees) have been duly authorized and reserved
and, when issued upon exchange of the Securities (except the Guarantees) in
accordance with the terms of the Securities (except the Guarantees), will be
validly issued, fully paid and non assessable, and the issuance of the
Underlying Securities will not be subject to any preemptive or similar rights;

-8-



--------------------------------------------------------------------------------



 



     (m) the Registration Rights Agreement has been duly authorized by the
Company, Superior Energy and the Guarantors and, when duly executed and
delivered by the Company, Superior Energy and the Guarantors, shall constitute
the valid and legally binding obligation of the Company, Superior Energy and the
Guarantors, enforceable against the Company, Superior Energy and the Guarantors
in accordance with its terms, subject as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, fraudulent conveyance, moratorium,
reorganization and laws of general applicability relating to or affecting
creditors’ rights and general equity principles (regardless of whether
enforceability is considered in a proceeding in equity or at law); and except
that rights to indemnification thereunder may be limited by federal or state
securities laws or public policy relating thereto; and the Registration Rights
Agreement will conform, in all material respects, to the description thereof in
the Time of Sale Information and the Final Memorandum;
     (n) the Hedge and Warrant Transaction Documentation has been duly
authorized, executed and delivered by the Company and Superior Energy and
constitute valid and legally binding instruments of the Company and Superior
Energy, as applicable, enforceable against them in accordance with their terms,
subject as to enforcement, to bankruptcy, insolvency, fraudulent transfer,
fraudulent conveyance, moratorium, reorganization and laws of general
applicability relating to or affecting creditors’ rights and general equity
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law); and the Hedge and Warrant Transaction Documentation
conforms, in all material respects, to the description thereof in the Time of
Sale Information and the Final Memorandum;
     (o) none of Superior Energy or any of its subsidiaries is in violation of
its certificate or articles of incorporation or organization or certificate of
formation, or its bylaws, limited liability company agreement or partnership
agreement (or other organizational documents), or in default in the performance
or observance of any material obligation, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, other than such defaults that individually or in the aggregate would not
have a Material Adverse Effect
     (p) the statements set forth in the Time of Sale Information and the Final
Memorandum under the captions “Description of Notes,” “Description of Our
Capital Stock”, “Registration Rights,” and “Certain United States Federal Income
Tax Considerations,” insofar as they constitute summaries of the legal matters,
documents or proceedings referred to therein, fairly present, in all material
respects, the information called for with respect to such legal matters,
documents or proceedings;
     (q) other than as set forth in the Time of Sale Information and the Final
Memorandum, there are no legal or governmental proceedings pending to which
Superior Energy or any of its subsidiaries is a party or of which any property
of Superior Energy or any of its subsidiaries is the subject which, if
determined adversely to Superior Energy or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to the
best of Superior Energy’s knowledge, no such proceedings have been threatened by
governmental authorities or others;

-9-



--------------------------------------------------------------------------------



 



     (r) none of the Company, Superior Energy, the Guarantors, nor any affiliate
(as defined in Rule 501(b) of Regulation D) of the Company, Superior Energy or
any Guarantor has directly, or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Securities in a manner that would require the registration under the
Securities Act of the offering contemplated by the Time of Sale Information and
the Final Memorandum;
     (s) none of the Company, Superior Energy, the Guarantors, any affiliate of
the Company, Superior Energy or any Guarantor or any person acting on its or
their behalf (other than the Initial Purchasers for whom the Company, Superior
Energy and the Guarantors make no representation) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act;
     (t) the Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act;
     (u) the issue and sale of the Securities, the issuance by Superior Energy
of the Underlying Securities upon exchange of the Securities and the compliance
by the Company, Superior Energy and the Guarantors with all of the provisions of
the Securities, the Indenture, the Registration Rights Agreement, the Hedge and
Warrant Transaction Documentation and this Agreement and the consummation of the
transactions herein and therein contemplated (A) will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Superior Energy or any of
its subsidiaries is a party or by which Superior Energy or any of its
subsidiaries is bound or to which any of the property or assets of Superior
Energy or any of its subsidiaries is subject, except such conflict, breach or
violation as would not have a Material Adverse Effect, (B) will not result in
any violation of the provisions of the certificate of incorporation or articles,
bylaws, articles of organization, limited liability company agreement,
partnership agreement or other organizational documents of the Company, Superior
Energy or any Guarantor, and (C) will not result in the violation of any statute
or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over Superior Energy or any of its subsidiaries or any of
their properties, except such violations as would not have a Material Adverse
Effect; and except as disclosed in the Time of Sale Information and the Final
Memorandum, no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or Underlying Securities or
the consummation by the Company, Superior Energy or any Guarantor of the
transactions contemplated by this Agreement or the Indenture, except for the
filing and effectiveness of a registration statement by the Company, Superior
Energy and the Guarantors with the Commission pursuant to the Securities Act and
the Registration Rights Agreement, the qualification of the Indenture under the
Trust Indenture Act of 1939 (“Trust Indenture Act”) in relation to the
Securities and Underlying Securities and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection

-10-



--------------------------------------------------------------------------------



 



with the purchase and distribution of the Securities by the Initial Purchasers
in the manner contemplated by this Agreement, the Time of Sale Information and
the Final Memorandum and except for such consents the failure to obtain would
not have a Material Adverse Effect;
     (v) each of the Company and Superior Energy is not and, after giving effect
to the offering and sale of the Securities and the application of the proceeds
thereof as described in the Time of Sale Information and the Final Memorandum,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”);
     (w) KPMG LLP (“KPMG”), who have certified the audited consolidated
financial statements of Superior Energy and its subsidiaries, are independent
public accountants as required under the Securities Act and the rules and
regulations of the Commission thereunder;
     (x) when the Securities are issued and delivered pursuant to this
Agreement, no Securities will be of the same class (within the meaning of
Rule 144A under the Securities Act) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act, or quoted in
a U.S. automated inter-dealer quotation system;
     (y) Superior Energy is subject to Section 13 or 15(d) of the Exchange Act;
     (z) Superior Energy and its subsidiaries own or possess adequate licenses
or other rights to use all trademarks, service marks, trade names and know-how
necessary to conduct the businesses now or proposed to be operated by them as
described in the Time of Sale Information and the Final Memorandum, and neither
Superior Energy nor any of its subsidiaries has received any notice of conflict
with (or knows of any such conflict with) asserted rights of others with respect
to any trademarks, service marks, trade names or know-how which, if such
assertion of conflict were sustained, would individually or in the aggregate
have a Material Adverse Effect;
     (aa) Superior Energy and its subsidiaries possess all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and
have made all declarations and filings with, all federal, state, local and other
governmental authorities and all courts and other tribunals, including without
limitation under any applicable Environmental Laws (as defined below), currently
required or necessary to own or lease, as the case may be, and to operate their
properties and to carry on their business as now and proposed to be conducted as
set forth in the Time of Sale Information and the Final Memorandum (“Permits”),
except where the failure to obtain such Permits would not individually or in the
aggregate have a Material Adverse Effect; Superior Energy and its subsidiaries
have fulfilled and performed all of their obligations with respect to such
Permits and no event has occurred which allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other material
impairment of the rights of the holder of any such Permit, except where the
failure to perform such obligations or the occurrence of such event would not
have a Material Adverse Effect;

-11-



--------------------------------------------------------------------------------



 



and neither Superior Energy nor any of its subsidiaries has received any notice
of any proceeding relating to revocation or modification of any such Permit,
except as described in the Time of Sale Information and the Final Memorandum and
except where such revocation or modification would not individually or in the
aggregate have a Material Adverse Effect;
     (bb) Superior Energy and its subsidiaries have filed all necessary federal,
state and foreign income and franchise tax returns or have timely requested
extensions thereof and have paid all taxes shown as due thereon or made adequate
reserve or provision therefor; and other than tax deficiencies which Superior
Energy or any subsidiary is contesting in good faith and for which Superior
Energy or such subsidiary has provided adequate reserves, there is no tax
deficiency that has been asserted against Superior Energy or any subsidiary that
would individually or in the aggregate have a Material Adverse Effect;
     (cc) except as described in the Time of Sale Information and the Final
Memorandum or as would not individually or in the aggregate have a Material
Adverse Effect (A) Superior Energy and its subsidiaries are in compliance with
and not subject to any known liability under applicable Environmental Laws (as
defined below), (B) Superior Energy and its subsidiaries have made all filings
and provided all notices required under any applicable Environmental Laws, and
have, and are in compliance with, all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the best of Superior Energy’s knowledge, threatened
against Superior Energy or its subsidiaries under any Environmental Law, (D) no
lien, charge, encumbrance or restriction has been recorded under any
Environmental Law with respect to any assets, facility or property owned,
operated, leased or controlled by Superior Energy or any of its subsidiaries,
(E) neither Superior Energy nor any of its subsidiaries has received notice that
it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law, and (F) no property or facility
of Superior Energy or any of its subsidiaries is (i) listed or, to the best of
Superior Energy’s knowledge, proposed for listing on the National Priorities
List under CERCLA or (ii) listed in the Comprehensive Environmental Response,
Compensation, Liability Information System List promulgated pursuant to CERCLA,
or on any comparable list maintained by any state or local governmental
authority;
     For purposes of this Agreement, “Environmental Laws” means the common law,
all federal treaties and all applicable federal, state and local laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder, relating to pollution or protection
of public or employee health and safety or the environment, including, without
limitation, laws relating to (i) emissions, discharges, releases or threatened
releases of hazardous materials into the environment (including, without
limitation, ambient air, surface water, ground water, sea water, land surface or
subsurface strata), (ii) the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transport or handling of hazardous
materials, and (iii) underground and above ground storage tanks and related
piping, and emissions, discharges, releases or threatened releases therefrom;

-12-



--------------------------------------------------------------------------------



 



     (dd) there is no strike, labor dispute, slowdown or work stoppage with the
employees of Superior Energy or any of its subsidiaries which is pending or, to
the best of Superior Energy’s knowledge, threatened; neither Superior Energy nor
any of its subsidiaries is a party to or has any obligation under any collective
bargaining agreement or other labor union contract, white paper or side
agreement with any labor union or organization; except as described in the Time
of Sale Information and the Final Memorandum, to the best of Superior Energy’s
knowledge, no collective bargaining organizing activities are taking place with
respect to Superior Energy or any of its subsidiaries;
     (ee) Superior Energy and its subsidiaries carry insurance in such amounts
and covering such risks as in their determination is adequate for the conduct of
their business or the value of their properties;
     (ff) neither Superior Energy nor any of its subsidiaries has any liability
for any prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing, 401(k) plan or
other plan which is subject to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), to which Superior Energy or any of its subsidiaries
makes or ever has made a contribution and in which any employee of Superior
Energy or any of its subsidiaries is or has ever been a participant, except for
such liabilities which would not individually or in the aggregate have a
Material Adverse Effect; and with respect to such plans, the Company and each of
its subsidiaries are in compliance in all material respects with all applicable
provisions of ERISA;
     (gg) Superior Energy and each of its subsidiaries owns or leases all such
properties as are necessary to the conduct of its business as presently operated
and as proposed to be operated as described in the Final Memorandum. Superior
Energy and each of its subsidiaries have (i) good title to all real property and
good title to all personal property owned by them, in each case free and clear
of any and all liens, encumbrances and defects except such as are described in
the Final Memorandum or such as do not (individually or in the aggregate)
materially affect the value of such property or materially interfere with the
use made or proposed to be made of such property by Superior Energy and each of
its subsidiaries, and (ii) peaceful and undisturbed possession of any real
property and buildings held under lease or sublease by Superior Energy and each
of its subsidiaries and such leased or subleased real property and buildings are
held by them under valid, subsisting and enforceable leases and no default
exists thereunder, (including, to Superior Energy’s knowledge, defaults by the
landlord) with such exceptions as are not material to, and do not interfere
with, the use made and proposed to be made of such property and buildings by
Superior Energy and each of its subsidiaries except (in the case of clause (i)
above) where the failure to have such title or possession could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

-13-



--------------------------------------------------------------------------------



 



     (hh) Superior Energy maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed by
Superior Energy’s principal executive officer and principal financial officer,
or under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with United States generally accepted
accounting principles; Superior Energy’s internal control over financial
reporting is effective, and Superior Energy is not aware of any material
weaknesses in its internal control over financial reporting;
     (ii) since the date of the latest audited financial statements included in
the Time of Sale Information, there has been no change in Superior Energy’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, Superior Energy’s internal control over
financial reporting;
     (jj) Superior Energy maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to Superior Energy
and its subsidiaries is made known to Superior Energy’s principal executive
officer and principal financial officer by others within those entities; and
such disclosure controls and procedures are effective;
     (kk) the information provided by Superior Energy to DeGolyer and
MacNaughton (“D&M”) in connection with D&M’s creation of the “Appraisal Report
as of December 31, 2005 on Certain Properties owned by SPN Resources, LLC” (the
“Report”) was prepared in good faith by or on behalf of Superior Energy and was
complete and correct in all material respects on the date that such information
was supplied; and nothing has come to the attention of the Company or Superior
Energy that causes either to believe that the factual information provided by
Superior Energy to D&M in connection with the Report was, as of the date of the
Report, inaccurate in any material respect;
     (ll) the statistical, industry-related and market-related data included in
the Final Memorandum are based on or derived from sources which the Company and
Superior Energy reasonably and in good faith believe are reliable and accurate;
     (mm) the pro forma financial information included or incorporated by
reference in the Time of Sale Information and the Final Memorandum has been
prepared on a basis consistent with the financial statements from which it has
been derived, includes all material adjustments to the financial information
required by Rule 11-02 of Regulation S-X under the Exchange Act to reflect the
transactions described in the Time of Sale Information and the Final Memorandum,
gives effect to assumptions made on a reasonable basis and fairly presents the
transactions described in Time of Sale Information and the Final Memorandum;

-14-



--------------------------------------------------------------------------------



 



     (nn) Superior Energy has made available to the Initial Purchasers the
Agreement and Plan of Merger, dated as of September 22, 2006, by and among
Superior Energy, SPN Acquisition Sub, Inc. (“SPN Sub”) and Warrior (the “Warrior
Purchase Agreement”). The Warrior Purchase Agreement is in full force and effect
as of the date hereof in the form heretofore provided to the Initial Purchasers.
With respect to the acquisition contemplated by the Warrior Purchase Agreement
(the “Acquisition”), Superior Energy represents that:
     (i) Superior Energy is not currently aware of any events, circumstances or
facts that would cause the representations or warranties of Warrior in the
Warrior Purchase Agreement to be inaccurate other than inaccuracies which would
not result in a Material Adverse Effect; and
     (ii) Other than consents and approvals referenced in the Warrior Purchase
Agreement, Superior Energy is not currently aware of any events, circumstances
or facts that would prevent Superior Energy from consummating the Acquisition.
     5. Covenants of the Company, Superior Energy and the Guarantors. The
Company, Superior Energy and the Guarantors covenant and agree with each of the
several Initial Purchasers as follows:
     (a) the Company, Superior Energy and the Guarantors will deliver to the
Initial Purchasers as many copies of the Final Memorandum (including all
amendments and supplements thereto) as the Initial Purchasers may reasonably
request;
     (b) before distributing any amendment or supplement to the Time of Sale
Information or the Final Memorandum, the Company, Superior Energy and the
Guarantors will furnish to the Initial Purchasers a copy of the proposed
amendment or supplement for review and not to distribute any such proposed
amendment or supplement to which the Initial Purchasers reasonably disapprove
after reasonable notice thereof;
     (c) if, at any time prior to the completion of the initial placement of the
Securities by the Initial Purchasers, any event shall occur as a result of which
it is necessary in the opinion of the Initial Purchasers to amend or supplement
the Time of Sale Information or the Final Memorandum in order that the Time of
Sale Information or the Final Memorandum will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances when the Time of Sale
Information or the Final Memorandum is delivered to a purchaser, not misleading,
or if it is necessary to amend or supplement the Time of Sale Information or the
Final Memorandum to comply with law, the Company, Superior Energy and the
Guarantors will forthwith prepare and furnish, at the expense of the Company,
Superior Energy and the Guarantors, to the Initial Purchasers and to the dealers
(whose names and addresses the Initial Purchasers will furnish to the Company)
to which Securities may have been sold by the Initial Purchasers on behalf of
the Initial Purchasers and to any other dealers upon request, such amendments or
supplements to the Time of Sale Information or the Final Memorandum as may be
necessary to correct such untrue statement or omission or so that the statements
in the Time of Sale Information or the Final Memorandum as so amended or
supplemented will comply with applicable law;

-15-



--------------------------------------------------------------------------------



 



     (d) the Company, Superior Energy and the Guarantors will endeavor to
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Initial Purchasers shall reasonably request and to
continue such qualification in effect so long as reasonably required for
distribution of the Securities and to pay all fees and expenses (including fees
and disbursements of counsel to the Initial Purchasers) reasonably incurred in
connection with such qualification and in connection with the determination of
the eligibility of the Securities for investment under the laws of such
jurisdictions as the Initial Purchasers may designate; provided that neither the
Company, Superior Energy nor any Guarantor shall be required to file a general
consent to service of process in any jurisdiction or to qualify as a foreign
corporation, limited liability company or partnership in any jurisdiction in
which it is not so qualified;
     (e) without the prior written consent of Bear, Stearns & Co. Inc. Superior
Energy will not, during the period ending 60 days after the date of the Final
Memorandum (the “Lock-up Period”), (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock or (iii) file with the Commission a registration statement under the
Securities Act relating to any additional shares of Common Stock or securities
convertible into, or exchangeable for, any shares of Common Stock, or publicly
disclose the intention to effect any transaction described in clause (i),
(ii) or (iii), whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise; provided that the foregoing shall not apply to
(A) the sale of the Securities under this Agreement or the issuance of the
Underlying Securities, (B) the issuance of shares of Common Stock in connection
with the Acquisition, (C) the grant by Superior Energy of employee or director
stock options, restricted stock awards or restricted stock unit awards in the
ordinary course of business, the issuance by Superior Energy of any shares of
Common Stock upon the exercise of an option or upon the sale by Superior Energy
of shares of Common Stock pursuant to Superior Energy’s or its subsidiaries’
employee stock purchase plan, (D) any transfer of shares of Common Stock
pursuant to any Superior Energy’s or its subsidiaries’ 401(k) plan, (E) the
filing by Superior Energy of any registration statement with the Commission on
Form S-8 relating to the offering of securities pursuant to the terms of
Superior Energy’s existing incentive plan or employee stock purchase plan,
(F) the conversion or exchange of a security outstanding on the date hereof,
(G) the Hedge and Warrant Transaction Documentation executed by the Company and
Superior Energy concurrently with the pricing of the Securities and (H) filing
of any registration statement in respect of the Securities and the Underlying
Securities.

-16-



--------------------------------------------------------------------------------



 



     (f) the Company will use the net proceeds received by the Company from the
sale of the Securities pursuant to this Agreement in the manner specified in the
Time of Sale Information and the Final Memorandum under the caption “Use of
Proceeds”;
     (g) the Company, Superior Energy and the Guarantors will use their
reasonable best efforts to have the Underlying Securities listed on the New York
Stock Exchange;
     (h) during the period from the Closing Date until two years after the
Closing Date, or the Option Closing Date, if applicable, without the prior
written consent of the Initial Purchasers, the Company, Superior Energy and the
Guarantors will not, and will not permit any of their “affiliates” (as defined
in Rule 144 under the Securities Act) to, resell any of the Securities or
Underlying Securities which constitute “restricted securities” under Rule 144
that have been reacquired by any of them;
     (i) whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company, Superior Energy and
the Guarantors will pay or cause to be paid all costs and expenses incident to
the performance of its obligations hereunder, including without limiting the
generality of the foregoing, all fees, costs and expenses (i) incident to the
preparation, issuance, execution, authentication and delivery of the Securities,
including any expenses of the Trustee, (ii) incident to the preparation,
printing and distribution of the Preliminary Memorandum, Time of Sale
Information and the Final Memorandum (including in each case all exhibits,
amendments and supplements thereto), (iii) incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Initial Purchasers
may designate (including fees of counsel for the Initial Purchasers and their
disbursements), (iv) in connection with the admission for trading of the
Securities on any securities exchange or inter-dealer quotation system (as well
as in connection with the admission of the Securities for trading in the Private
Offerings, Resales and Trading through Automatic Linkages (“PORTAL”) system of
the National Association of Securities Dealers, Inc. or any appropriate market
system), (v) related to any filing with the National Association of Securities
Dealers, Inc., (vi) in connection with the printing (including word processing
and duplication costs) and delivery of this Agreement, the Indenture, the
Preliminary and Supplemental Blue Sky Memoranda and any Legal Investment Survey
and the furnishing to Initial Purchasers and dealers of copies of the
Preliminary Memorandum and the Final Memorandum, including mailing and shipping,
as herein provided, (vii) payable to rating agencies in connection with the
rating of the Securities, (viii) in connection with the listing of the
Underlying Securities on the New York Stock Exchange, and (ix) any expenses
incurred by the Company in connection with a “road show” presentation to
potential investors (it being understood that, except as expressly set forth in
this Section 5(i) and elsewhere in this Agreement (including, but not limited
to, Sections 7 and 10 hereof), the Company shall have no obligation to pay any
costs and expenses of the Initial Purchasers, including legal fees incurred by
the Initial Purchasers);

-17-



--------------------------------------------------------------------------------



 



     (j) the Company, Superior Energy and each Guarantor shall not be or become,
at any time prior to the expiration of two years after the Closing Date, an
open- end investment company, unit investment trust, closed-end investment
company or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act;
     (k) while the Securities remain outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, Superior Energy
will, during any period in which it is not subject to Section 13 or 15(d) under
the Exchange Act, make available to the purchasers and any holder of Securities
in connection with any sale thereof and any prospective purchaser of Securities
and securities analysts, in each case upon request, the information specified
in, and meeting the requirements of, Rule 144A(d)(4) under the Securities Act
(or any successor thereto);
     (l) none of the Company, Superior Energy or any Guarantor will take any
action prohibited by Regulation M under the Exchange Act, in connection with the
distribution of the Securities contemplated hereby;
     (m) none of the Company, Superior Energy any of their respective affiliates
(as defined in Rule 501(b) under the Securities Act) or any person acting on
behalf of the Company, Superior Energy or such affiliate will solicit any offer
to buy or offer or sell the Securities or the Underlying Securities by means of
any form of general solicitation or general advertising within the meaning of
Regulation D, including: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
     (n) none of the Company, Superior Energy or any of their respective
affiliates (as defined in Rule 501(b) under the Securities Act) or any person
acting on behalf of the Company, Superior Energy or such affiliate will sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) which will be integrated with the
sale of the Securities or the Underlying Securities in a manner which would
require the registration under the Securities Act of the Securities or
Underlying Securities, and the Company and Superior Energy will take all action
that is appropriate or necessary to assure that its offerings of other
securities will not be integrated for purposes of the Securities Act with the
offering contemplated hereby;
     (o) the Company, Superior Energy and the Guarantors will execute and
deliver the Registration Rights Agreement in the form previously agreed upon and
will comply with all provisions and obligations of the Registration Rights
Agreement as required herein;
     (p) prior to any registration of the Securities pursuant to the
Registration Rights Agreement, or at such earlier time as may be so required, to
qualify the Indenture under the Trust Indenture Act, and to enter into any
necessary supplemental indentures in connection therewith;

-18-



--------------------------------------------------------------------------------



 



     (q) the Company and Superior Energy will each use its reasonable best
efforts to cause the Securities to be eligible for trading on PORTAL;
     (r) Superior Energy will reserve and keep available at all times, free of
pre-emptive rights, shares of Common Stock for the purpose of enabling Superior
Energy to satisfy all obligations to issue the Underlying Securities upon any
exchange of the Securities;
     (s) except for such documents that are publicly available on the
Commission’s Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”),
Superior Energy shall furnish to the holders of the Securities as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
Superior Energy and its consolidated subsidiaries certified by independent
public accountants) and, as soon as practicable after the end of each of the
first three quarters of each fiscal year (beginning with the fiscal quarter
ending after the date of the Final Memorandum), to make available to its
security holders consolidated summary financial information of Superior Energy
and its subsidiaries for such quarter in reasonable detail;
     (t) during a period of five years from the date of the Final Memorandum,
except for such documents that are publicly available on EDGAR, Superior Energy
shall furnish to you copies of all reports or other written communications
(financial or other) furnished to stockholders of Superior Energy, and deliver
to you as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission or any securities exchange
on which the Securities, or any class of securities of the Company or Superior
Energy is listed; and (ii) such additional information concerning the business
and financial condition of the Company and Superior Energy as you may from time
to time reasonably request (such financial statements to be on a consolidated
basis to the extent the accounts of Superior Energy and its subsidiaries are
consolidated in reports furnished to its stockholders generally or to the
Commission);
     (u) the Company, Superior Energy and the Guarantors shall comply with all
agreements set forth in the representation letter of the Company to DTC relating
to the approval of the Securities by DTC for “book-entry” transfer; and
     (v) the Company, Superior Energy and the Guarantors shall advise the
Initial Purchasers promptly, and, if requested by the Initial Purchasers,
confirm such advice in writing, of the issuance by any state securities
commission of any stop order suspending the qualification or exemption of any of
the Securities for offering or sale in any jurisdiction, or the initiation of
any proceeding for such purpose by any state securities commission or other
regulatory authority, and shall use their reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption of
any of the Securities under any state securities or Blue Sky laws, and if, at
any time, any state securities commission or other regulatory authority shall
issue an order suspending the qualification or exemption of any of the
Securities under any state securities or Blue Sky laws, the Company, Superior
Energy and the Guarantors shall use their reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.

-19-



--------------------------------------------------------------------------------



 



     6. Conditions to the Initial Purchasers’ Obligations. The several
obligations of the Initial Purchasers hereunder to purchase the Firm Securities
on the Closing Date are subject to the performance by the Company, Superior
Energy and the Guarantors of their obligations hereunder and to the following
additional conditions:
     (a) the representations and warranties of the Company, Superior Energy and
the Guarantors contained herein are true and correct on and as of the Closing
Date as if made on and as of the Closing Date and the Company, Superior Energy
and the Guarantors shall have complied with all agreements and all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date (for the avoidance of doubt, the description of the proportional increase
of the exchangeable note hedge and warrant transactions upon the exercise of the
overallotment option by the initial purchasers outlined in the Preliminary
Offering Memorandum shall not have changed in the Time of Sale Information or
the Final Memorandum);
     (b) on or after the date hereof no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization”, as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act;
     (c) (i) none of the Company, Superior Energy, the Guarantors, nor any of
their subsidiaries shall have sustained since the date of the latest audited
financial statements included in the Time of Sale Information any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Time of Sale Information, and (ii) since the respective
dates as of which information is given in the Time of Sale Information
(excluding any amendment or supplement thereto after the date hereof), there
shall not have been (A) any change in the capital stock or long-term debt of the
Company, Superior Energy, the Guarantors or any of their respective subsidiaries
or any change, or any development involving a prospective change, in or
affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Company, Superior Energy, the Guarantors
and their respective subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Time of Sale Information, or (B) the suspension or
material limitation of trading in the capital stock of Superior Energy on the
New York Stock Exchange, the effect of which , in any case described in clause
(i) or (ii), in the judgment of the Initial Purchasers makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities on
the Closing Date on the terms and in the manner contemplated in the Time of Sale
Information and the Final Memorandum;
     (d) the Initial Purchasers shall have received on and as of the Closing
Date a certificate of an executive officer of Superior Energy, with specific
knowledge about Superior Energy’s, the Company’s and the Guarantors’ financial
matters, satisfactory to

-20-



--------------------------------------------------------------------------------



 



the Initial Purchasers to the effect set forth in Sections 6(a), 6(b) and 6(c)
and to the further effect that there has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, financial position, stockholders’ equity or results
of operations of Superior Energy and its subsidiaries, taken as a whole, from
that set forth in the Time of Sale Information and the Final Memorandum;
     (e) Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P., outside
counsel for the Company, Superior Energy and the Guarantors, shall have
furnished to the Initial Purchasers its written opinion, dated the Closing Date,
in form and substance satisfactory to the Initial Purchasers, to the effect
that:
     (i) each of the Company, Superior Energy and the Guarantors has been duly
incorporated as a corporation or formed as a limited liability company or
partnership and is validly existing as a corporation, limited liability company
or partnership in good standing under the laws of the jurisdiction of its
organization, with corporate, limited liability company or partnership power and
authority to own its properties and conduct its business as described in the
Time of Sale Information;
     (ii) Superior Energy has an authorized capitalization as set forth in the
Time of Sale Information, and all of the issued shares of capital stock of
Superior Energy have been duly authorized and validly issued and are fully paid
and non-assessable;
     (iii) each of the Company, Superior Energy and the Guarantors has been duly
qualified as a foreign corporation, limited liability company or partnership for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
in good standing in any such jurisdiction would not have a Material Adverse
Effect on Superior Energy;
     (iv) all of the issued and outstanding capital stock, membership interests
or other equity interests of the Company and the Guarantors have been duly
authorized and validly issued, are fully paid and non-assessable, and are owned
directly or indirectly by Superior Energy, free and clear of all liens,
encumbrances and defects, except to the extent as will not have a Material
Adverse Effect on Superior Energy;
     (v) to such counsel’s knowledge and other than as set forth in the Time of
Sale Information, there are no legal or governmental proceedings pending to
which the Company, Superior Energy, the Guarantors, or any of their respective
subsidiaries is a party or of which any property of the Company or Superior
Energy or any of its subsidiaries is the subject which, if determined adversely
to the Company or Superior Energy or any of its subsidiaries, would individually
or in the aggregate have a Material Adverse Effect on Superior Energy;’

-21-



--------------------------------------------------------------------------------



 



     (vi) this Agreement has been duly authorized, executed and delivered by
each of the Company, Superior Energy and the Guarantors;
     (vii) the Registration Rights Agreement has been duly authorized, executed
and delivered by the Company, Superior Energy and the Guarantors and, assuming
the due authorization, execution and delivery of the other parties thereto,
constitutes a valid and legally binding obligation of the Company, Superior
Energy and the Guarantors, enforceable against the Company, Superior Energy and
the Guarantors, in accordance with its terms, except as limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, moratorium,
reorganization and other similar laws of general application affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforceability is considered in a proceeding in equity or at law), an
implied covenant of good faith and fair dealing and reasonableness, standards of
materiality and, as to rights of indemnification, to principles of public policy
or federal or state securities laws relating thereto;
     (viii) the Securities have been duly authorized, executed, issued and
delivered by each of the Company, Superior Energy and the Guarantors and
constitute valid and legally binding obligations of the Company, Superior Energy
and the Guarantors entitled to the benefits provided by the Indenture,
enforceable against the Company, Superior Energy and the Guarantors in
accordance with their terms, except as limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, moratorium, reorganization and other
similar laws of general application affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law), an implied
covenant of good faith and fair dealing and reasonableness and standards of
materiality;
     (ix) the Underlying Securities reserved for issuance upon exchange of the
Securities have been duly authorized and reserved and, when issued upon exchange
of the Securities in accordance with the terms of the Securities, will be
validly issued, fully paid and non-assessable and the issuance of the Underlying
Securities will not be subject to any preemptive or similar rights under
Superior Energy’s Certificate of Incorporation or Bylaws or under the Delaware
General Corporation Law; and the Underlying Securities conform in all material
respects to the descriptions thereof in the Time of Sale Information and the
Final Memorandum;
     (x) the Indenture has been duly authorized, executed and delivered by the
Company, Superior Energy and the Guarantors, and constitutes a valid and legally
binding instrument of the Company, Superior Energy and the Guarantors,
enforceable against the Company, Superior Energy and the Guarantors in
accordance with its terms, except as limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, moratorium, reorganization and other
similar laws of general application affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether
enforceability is considered in

-22-



--------------------------------------------------------------------------------



 



a proceeding in equity or at law), an implied covenant of good faith and fair
dealing and reasonableness, standards of materiality and, as to rights of
indemnification, to principles of public policy or federal or state securities
laws relating thereto;
     (xi) no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities, the issuance by Superior
Energy of the Underlying Securities upon exchange of the Securities or the
consummation by the Company, Superior Energy and the Guarantors of the
transactions contemplated by this Agreement, the Indenture, the Hedge and
Warrant Transaction Documentation or the Registration Rights Agreement, except
(A) if applicable, the shelf registration statement required to become effective
with the Commission be filed under the Registration Rights Agreement and
(B) such as have been obtained and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Initial Purchasers and except where failure to obtain such consent,
approval, authorization, order, registration or qualification would not have a
Material Adverse Effect;
     (xii) no registration of the Securities or the Underlying Securities under
the Securities Act, and no qualification of an indenture under the Trust
Indenture Act with respect thereto, is required for the offer, sale and initial
resale of the Securities by the Initial Purchasers in the manner contemplated by
this Agreement and the Time of Sale Information;
     (xiii) none of the Company, Superior Energy, the Guarantors or any of their
respective subsidiaries is and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Time of Sale Information, will be required to register as an “investment
company” as defined in the Investment Company Act;
     (xiv) when the Securities are issued and delivered pursuant to this
Agreement, none of the Securities will be of the same class (within the meaning
of Rule 144A under the Securities Act) as securities of the Company, Superior
Energy or any Guarantor that are listed on a national securities exchange
registered under Section 6 of the Exchange Act or that are quoted in a United
States automated inter-dealer quotation system;
     (xv) the statements set forth in the Time of Sale Information and the Final
Memorandum under the captions “Description of Our Other Indebtedness”,
“Description of Our Capital Stock” and “Certain United States Federal Income Tax
Considerations,” insofar as they constitute summaries of the legal matters,
documents or proceedings referred to therein, fairly present, in all material
respects, the information called for with respect to such legal matters,
documents or proceedings;

-23-



--------------------------------------------------------------------------------



 



     (xvi) the issue and sale of the Securities, the issuance by Superior Energy
of the Underlying Securities upon exchange of the Securities and the compliance
by the Company, Superior Energy and the Guarantors with all of the provisions of
the Securities, the Indenture, the Registration Rights Agreement and this
Agreement with respect to the Securities and the consummation of the
transactions contemplated herein and therein will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument which is attached or incorporated by
reference as an exhibit to Superior Energy’s annual report on Form 10-K for the
year ended December 31, 2005 (the “Annual Report”), any subsequent quarterly
report on Form 10-Q, or any Item 1.01 of any Form 8-K filed subsequent to the
Annual Report, (b) result in any violation of the provisions of the Certificate
of Incorporation or Bylaws of Superior Energy or the organizational documents of
the Company or of any Guarantor, or (c) result in a violation of, to the
knowledge of such counsel, any order of any court or governmental agency or body
having jurisdiction over the Company, Superior Energy, the Guarantors or any of
their respective subsidiaries or any of their respective properties (except that
such counsel need express no opinion with respect to compliance with the
anti-fraud or similar provisions of any law, rule or regulation), except in the
case of clauses (a) and (c) for such breaches or violations that could not
reasonably be expected to have a Material Adverse Effect or that could violate
public policy relating thereto; and
     (xvii) each document incorporated by reference in the Time of Sale
Information and the Final Memorandum (other than the financial statements,
including the notes thereto, and financial statement schedules and other
financial and accounting information included therein, as to which such counsel
need express no opinion), when they became effective or were filed with the
Commission, as the case may be, appear on their face to be appropriately
responsive in all material respects to the requirements of the Exchange Act.
     In addition, such counsel’s opinion shall include a statement (but not an
opinion) as to the following: no facts have come to such counsel’s attention
that have led such counsel to believe that (except for (i) the financial
statements and related schedules and the financial data derived therefrom,
including the notes and schedules thereto and the auditor’s report thereon or
any other financial or accounting data and (ii) any estimated proved oil and
natural gas reserves, productive well summaries, acreage or drilling activity
included in, or excluded from, the Time of Sale Information or the Final
Memorandum as to which such counsel need express no belief) (x) the Time of Sale
Information, as of the Time of Sale or as of the Closing Date, contained an
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (y) the Final Memorandum, as of
its date or as of the Closing Date, contained or contains an untrue statement of
a material fact or omitted or omits to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that such counsel does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Time of Sale Information and Final Memorandum (except for the
applicable descriptions referenced in

-24-



--------------------------------------------------------------------------------



 



paragraph (xv)), and such counsel does not express any belief with respect to
(a) the financial statements or other financial or accounting data and (b) the
estimated proved oil and natural gas reserves, productive well summaries,
acreage or drilling activity contained in the Time of Sale Information and Final
Memorandum.
     (f) Latham and Watkins LLP, outside counsel for the Company, Superior
Energy and the Guarantors, shall have furnished to the Initial Purchasers their
written opinion, dated the Closing Date, in form and substance satisfactory to
the Initial Purchasers, to the effect that the statements set forth in the Time
of Sale Information and the Final Memorandum under the captions “Description of
Notes” and “Registration Rights Agreement,” insofar as they constitute summaries
of the legal matters, documents or proceedings referred to therein, fairly
present, in all material respects, the information called for with respect to
such legal matters, documents or proceedings.
     (g) on the date hereof and also on the Closing Date, KPMG and Grant
Thornton LLP shall have furnished to the Initial Purchasers letters, dated the
respective dates of delivery thereof, in form and substance reasonably
satisfactory to the Initial Purchasers, containing statements and information of
the type customarily included in accountants “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained in the Offering Memorandum;
     (h) Vinson & Elkins L.L.P., counsel to the Initial Purchasers, shall have
furnished to the Initial Purchasers their written opinion, dated the Closing
Date, in form and substance satisfactory to the Initial Purchasers;
     (i) the “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and the officers and directors of Superior Energy identified
on Exhibit A-1 relating to sales and certain other dispositions of shares of
Common Stock or certain other securities of Superior Energy, shall have been
delivered to you on or before the date hereof, shall be in full force and effect
on the Closing Date;
     (j) the Securities shall have been approved for trading on PORTAL, subject
only to notice of issuance at or prior to the time of purchase;
     (k) the Initial Purchasers shall have received a counterpart of the
Registration Rights Agreement that shall have been executed and delivered by a
duly authorized officer of the Company, Superior Energy and each of the
Guarantors;
     (l) on or prior to the Closing Date the Company and Superior Energy shall
have furnished to the Initial Purchasers such further certificates and documents
as the Initial Purchasers or their counsel shall reasonably request;
     (m) D&M shall have delivered to the Initial Purchasers a letter addressed
to the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, certifying the accuracy of the estimates of the oil and gas reserves
of Superior Energy or any of its subsidiaries set forth in the Report and
contained or incorporated by reference in the Offering Memorandum; and

-25-



--------------------------------------------------------------------------------



 



     (n) on or after the date hereof there shall not have occurred any of the
following: (i) trading generally shall have been suspended or materially limited
on or by the New York Stock Exchange, (ii) trading of any securities of or
guaranteed by Superior Energy shall have been suspended on any exchange or in
any over the counter market, (iii) a general moratorium on commercial banking
activities shall have been declared by either Federal or New York, Louisiana or
Texas State authorities, (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in the judgment of the Initial Purchasers makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities being
issued at such Closing Date on the terms and in the manner contemplated in the
Time of Sale Information or to enforce contracts for the sale of the Securities.
     The obligations of the Initial Purchasers to purchase Additional Securities
hereunder are subject to the delivery to you on the Option Closing Date of such
documents as you may reasonably request, including the due authorization,
execution, authentication and issuance of the Additional Securities and other
matters related to the execution, authentication and issuance of the Additional
Securities.
     7. Indemnification and Contribution.
     (a) The Company, Superior Energy and each of the Guarantors jointly and
severally agree to indemnify and hold harmless the Initial Purchasers, and each
person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and each
affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act, against any losses, claims, damages or liabilities of any kind
to which the Initial Purchasers or such controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as any such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon:
     (i) any untrue statement or alleged untrue statement of any material fact
contained in the Time of Sale Information, or the Final Memorandum (in each
case, including the documents incorporated by reference therein), or any
amendment or supplement thereto or in any other materials or information
provided to investors by, or with the written approval of, the Company or
Superior Energy in connection with the Offering, including any road show or
investor presentations made to investors by the Company or Superior Energy
(whether in person or electronically) (“Marketing Materials”); or
     (ii) the omission or alleged omission to state, in the Time of Sale
Information or the Final Memorandum (in each case, including the documents
incorporated by reference therein) or any amendment or supplement thereto, or in
any Marketing Materials, a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

-26-



--------------------------------------------------------------------------------



 



and, subject to the provisions hereof, will reimburse, as incurred, the Initial
Purchaser and each such affiliate and controlling person for any legal or other
expenses reasonably incurred by the Initial Purchasers, affiliates or such
controlling person in connection with investigating, defending against or
appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action in respect thereof; provided, however, the Company,
Superior Energy and the Guarantors will not be liable in any such case to the
extent (but only to the extent) that any such loss, claim, damage or liability
resulted solely from any untrue statement or alleged untrue statement or
omission or alleged omission made in the Time of Sale Information or the Final
Memorandum or any amendment or supplement thereto, or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning any Initial Purchaser furnished to the Company or Superior Energy by
or on behalf of such Initial Purchaser specifically for use therein. This
indemnity agreement will be in addition to any liability that the Company,
Superior Energy and the Guarantors may otherwise have to the indemnified
parties. The Company, Superior Energy and the Guarantors shall not be liable
under this Section 7 for any settlement of any claim or action effected without
their prior written consent, which shall not be unreasonably withheld.
     (b) Each Initial Purchaser agrees to indemnify and hold harmless each of
the Company, Superior Energy, each of the Guarantors and their respective
directors, officers and each person, if any, who controls Superior Energy within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any losses, claims, damages or liabilities to which the Company,
Superior Energy, any Guarantor or any such director, officer or controlling
person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) are finally judicially determined by a court of competent
jurisdiction in a final, unappealable judgment, to have resulted solely from
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Time of Sale Information or the Final Memorandum or any
amendment or supplement thereto, or in any Marketing Materials, or (ii) the
omission or the alleged omission to state, in the Time of Sale Information or
the Final Memorandum or any amendment or supplement thereto, or in any Marketing
Materials, a material fact or necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, in each
case to the extent (but only to the extent) that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser, furnished to the Company, Superior Energy or their agents by the
Initial Purchaser specifically for use therein; and, subject to the limitation
set forth immediately preceding this clause, will reimburse, as incurred, any
legal or other expenses incurred by the Company, Superior Energy, each of the
Guarantors or any such director, officer or controlling person in connection
with any such loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability that each Initial
Purchaser may otherwise have to the indemnified parties.
     (c) As promptly as reasonably practicable after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action for which
such indemnified party is entitled to indemnification under this Section 7, such
indemnified

-27-



--------------------------------------------------------------------------------



 



party will, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party of the commencement
thereof in writing; but the omission to so notify the indemnifying party
(i) will not relieve such indemnifying party from any liability under paragraph
(a) or (b) above unless and only to the extent it is materially prejudiced as a
result thereof and (ii) will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party other than the indemnification
obligation provided in paragraphs (a) and (b) above. In case any such action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may determine, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party; provided, however,
that if (i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest,
(ii) the defendants in any such action include both the indemnified party and
the indemnifying party, and the indemnified party shall have been advised by
counsel in writing that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, such
approval not to be unreasonably withheld or delayed, the indemnifying party will
not be liable to such indemnified party under this Section 7 for any legal or
other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that in connection with such action the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) in any one action or separate but substantially
similar actions in the same jurisdiction arising out of the same general
allegations or circumstances, designated by the Initial Purchasers in the case
of paragraph (a) of this Section 7 or the Company or Superior Energy in the case
of paragraph (b) of this Section 7, representing the indemnified parties under
such paragraph (a) or paragraph (b), as the case may be, who are parties to such
action or actions) or (ii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party. After such notice from the indemnifying party to such
indemnified party, the indemnifying party will not be liable for the costs and
expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnified party waived in writing
its rights under this Section 7, in which case the indemnified party may effect
such a settlement without such consent.

-28-



--------------------------------------------------------------------------------



 



     (d) No indemnifying party shall be liable under this Section 7 for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.
     (e) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties, on the one hand, and the indemnified party, on the other, from
the offering or (ii) if the allocation provided by the foregoing clause (i) is
not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties, on the one hand, and the
indemnified party, on the other, in connection with the statements or omissions
or alleged statements or omissions that resulted in such losses, claims, damages
or liabilities (or actions in respect thereof). The relative benefits received
by the Company and Superior Energy, on the one hand, and the Initial Purchasers,
on the other, shall be deemed to be in the same proportion as the total proceeds
from the offering (before deducting expenses) received by the Company and
Superior Energy bears to the total discounts and commissions received by the
Initial Purchasers. The relative fault of the parties shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Superior Energy, on the one
hand, or the Initial Purchasers, on the other, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.

-29-



--------------------------------------------------------------------------------



 



     (f) The Company, Superior Energy, the Guarantors and the Initial Purchasers
agree that it would not be equitable if the amount of such contribution
determined pursuant to the immediately preceding paragraph (e) were determined
by pro rata or per capita allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in the first
sentence of the immediately preceding paragraph (e). Notwithstanding any other
provision of this Section 7, the Initial Purchasers shall not be obligated to
make contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchasers under
this Agreement, less the aggregate amount of any damages that such Initial
Purchasers have otherwise been required to pay by reason of the untrue or
alleged untrue statements or the omissions or alleged omissions to state a
material fact. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of the immediately preceding paragraph (e), each
person, if any, who controls an Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and each
affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act shall have the same rights to contribution as the Initial
Purchaser, and each director of the Company, Superior Energy and the Guarantors,
each officer of the Company, Superior Energy and the Guarantors and each person,
if any, who controls the Company, Superior Energy or the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Company, Superior Energy and
the Guarantors.
     8. Effectiveness; Defaulting Initial Purchasers. This Agreement shall
become effective upon the execution and delivery hereof by the parties hereto.
     If, on the Closing Date any one or more of the Initial Purchasers shall
fail or refuse to purchase Securities which it or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase is not more than one tenth of the aggregate principal amount
of the Securities to be purchased on such date, the other Initial Purchasers
shall be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I (in the
column titled “Total”) bears to the aggregate principal amount of Securities set
forth opposite the names of all such non defaulting Initial Purchasers (in the
column titled “Total”), or in such other proportions as the Initial Purchasers
may specify, to purchase the Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to Section 1 be increased
pursuant to this Section 8 by an amount in excess of one tenth of such principal
amount of Securities without the written consent of such Initial Purchaser. If,
on the Closing Date any Initial Purchaser or Initial Purchasers shall fail or
refuse to purchase Securities which it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities with respect to
which such default occurs is more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, and arrangements satisfactory
to the Initial Purchasers, the Company and Superior Energy for the purchase of
such Securities are not made within 36 hours after such default, this Agreement
shall terminate

-30-



--------------------------------------------------------------------------------



 



without liability on the part of any non defaulting Initial Purchaser or the
Company, Superior Energy and any Guarantor. In any such case either the Initial
Purchasers or the Company shall have the right to postpone the Closing Date, but
in no event for longer than seven days, in order that the required changes, if
any, in the Final Memorandum or in any other documents or arrangements may be
effected. Any action taken under this paragraph shall not relieve any defaulting
Initial Purchaser from liability in respect of any default of such Initial
Purchaser under this Agreement.
     9. Reimbursement. If the transactions contemplated by this Agreement shall
fail to close because of a condition not being met because of any failure or
refusal on the part of the Company, Superior Energy or any Guarantor to comply
with the terms or to fulfill any of the conditions of this Agreement or if for
any reason the Company, Superior Energy or any Guarantor shall be unable to
perform its obligations under this Agreement or any condition of the Initial
Purchasers’ obligations (other than those conditions set forth in
Sections 6(o)(i) or (iii) through (v)) cannot be fulfilled, the Company and
Superior Energy, jointly and severally, agree to reimburse the Initial
Purchasers or such Initial Purchasers as have so terminated this Agreement with
respect to themselves, severally, for all out of pocket expenses (including the
reasonable fees and expenses of their counsel) incurred by such Initial
Purchasers in connection with this Agreement or the offering contemplated
hereunder.
     10. Parties. This Agreement shall inure to the benefit of and be binding
upon the Company, Superior Energy, the Guarantors, the Initial Purchasers, any
controlling persons referred to herein and their respective successors and
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any other person, firm or corporation any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. No purchaser of Securities from an Initial Purchaser
shall be deemed to be a successor by reason merely of such purchase.
     11. Notices. Any action by the Initial Purchasers hereunder may be taken by
the Representative on behalf of the Initial Purchasers, and any such action
taken by the Representative shall be binding upon the Initial Purchasers. All
notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Initial Purchasers shall be given to the
Initial Purchasers c/o Bear, Stearns & Co. Inc. 383 Madison, New York, New York
10179. Notices to the Company or Superior Energy shall be given to them at
Superior Energy Services, Inc., Attention Robert S. Taylor, 1105 Peters Road,
Harvey, Louisiana, 77058 (Fax (504) 365-9624).
     12. Survival of Representations and Indemnities. The representations and
warranties, covenants, indemnities and contribution and expense reimbursement
provisions and other agreements, representations and warranties of the Company,
Superior Energy and the Guarantors set forth in or made pursuant to this
Agreement shall remain operative and in full force and effect, and will survive,
regardless of (i) any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchasers and (ii) acceptance of the
Securities, and payment for them hereunder.

-31-



--------------------------------------------------------------------------------



 



     13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     14. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument.

-32-



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please sign and
return seven counterparts hereof.

                  Very truly yours,    
 
                SESI, L.L.C.    
 
           
 
  By:   SUPERIOR ENERGY SERVICES, INC.,    
 
      Its Sole Member    
 
           
 
  By:   /s/ Robert S. Taylor    
 
     
 
Name: Robert S. Taylor    
 
      Title: Executive Vice President and
          Chief Financial Office    
 
                SUPERIOR ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Robert S. Taylor    
 
     
 
Name: Robert S. Taylor    
 
      Title: Executive Vice President and
          Chief Financial Office    

 



--------------------------------------------------------------------------------



 



                  1105 PETERS ROAD, L.L.C.         BLOWOUT TOOLS, INC.        
CONCENTRIC PIPE AND TOOL RENTALS, L.L.C.         CONNECTION TECHNOLOGY, L.L.C.  
      CSI TECHNOLOGIES, LLC         DRILLING LOGISTICS, L.L.C.         F. & F.
WIRELINE SERVICE, L.L.C.         FASTORQ, L.L.C.         H.B. RENTALS, L.C.    
    INTERNATIONAL SNUBBING SERVICES, L.L.C.         J.R.B. CONSULTANTS, INC.    
    NON-MAGNETIC RENTAL TOOLS, L.L.C.         PROACTIVE COMPLIANCE, L.L.C.      
  PRODUCTION MANAGEMENT INDUSTRIES, L.L.C.         SEGEN LLC         SELIM LLC  
      SEMO, L.L.C.         SEMSE, L.L.C.         SPN RESOURCES, LLC        
STABIL DRILL SPECIALTIES, L.L.C.         SUB-SURFACE TOOLS, L.L.C.        
SUPERIOR CANADA HOLDING, INC.         SUPERIOR ENERGY SERVICES, L.L.C.        
SUPERIOR INSPECTION SERVICES, INC.         UNIVERSAL FISHING AND RENTAL TOOLS,
INC.         WILD WELL CONTROL, INC.         WORKSTRINGS, L.L.C.    
 
           
 
  By:   /s/ Robert S. Talyor    
 
     
 
Name: Robert S. Taylor    
 
      Title: Authorized Representative    
 
                SE FINANCE LP    
 
           
 
  By:   SEGEN, LLC,
Its General Partner    
 
           
 
  By:   /s/ Robert S. Taylor    
 
           
 
      Name: Robert S. Taylor    
 
      Title: Authorized Representative    

 



--------------------------------------------------------------------------------



 



The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.
BEAR, STEARNS & CO. INC.,
LEHMAN BROTHERS INC., and
J.P. MORGAN SECURITIES INC.

              By:   BEAR, STEARNS & CO. INC.    
 
                Acting on behalf of themselves         and as Representative    
    of the Initial Purchasers    
 
           
By:
  /s/ Michael A. Lloyd          
 
  Name:   Michael A. Lloyd
 
   
 
  Title:   Senior Managing Director     
 
     
 
   

 